Title: From James Madison to John Geyer, 26 December 1802 (Abstract)
From: Madison, James
To: Geyer, John


26 December 1802, Department of State, Washington. “Being authorised to cause the laws of the United States to be published in no more than three newspapers in one State, and having authorised their publication in a third paper in Pennsylvania, I am precluded from accepting the proposal for printing them contained in your letter of the 22d. of this month [not found].”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.




   
   Geyer had taken over the Neue Philadelphische Correspondenz from his partner George Helmbold, Jr., sometime in 1802 (Brigham, History and Bibliography of American Newspapers, 2:926–27; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:13, 14 n. 3, 425).


